Citation Nr: 1725446	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  07-08 840	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to November 22, 2016.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for bilateral leg cramps. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from November 1943 to October 1945. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and August 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2014, the Board remanded the claims for additional development and to afford the Veteran VA examinations. The claims have since been returned to the Board for further appellate action.

In January 2017, the RO issued a rating decision increasing the evaluation of bilateral hearing loss to 100 percent, effective November 22, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  As higher evaluations are available prior to November 22, 2016, the issue of entitlement to higher evaluation for bilateral hearing loss for the period remains on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all claims on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to November 22, 2016, entitlement to service connection for a low back disability, and entitlement to service connection for bilateral leg cramps by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In written correspondence dated August 2015, the Veteran stated that "all claims have been settled." Prior to this correspondence, the claims file contains a June 2015 report of telephone contact where the Veteran indicated that he was "not interested" in further pursuing his claims. Here, although the Veteran attended VA examinations in November 2016 per the Board's September 2014 remand, and the claims file contains a May 2017 Informal Hearing Presentation submitted by his representative, the Board construes the Veteran's statements as a valid withdrawal of all pending claims. Therefore, the Board finds that the August 2015 correspondence qualifies as valid withdrawal of the appeals in accordance with the provisions of 38 C.F.R. § 20.204 .

In light of the Veteran's withdrawal of the appeal of the issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to November 22, 2016, entitlement to service connection for a low back disability, and entitlement to service connection for bilateral leg cramps, there remains no allegation of error of fact or law for appellate consideration. Thus, the Board does not have jurisdiction to review the claims, and they are dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to November 22, 2016 is dismissed.

The claim of entitlement to service connection for a low back disability is dismissed.

The claim of entitlement to service connection for bilateral leg cramps is dismissed. 




		
CAROLINE B. FLEMING
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


